Citation Nr: 0329893	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression, claimed 
secondary to service-connected cancer of the larynx.  

3.  Entitlement to service connection for neck spasms, 
claimed secondary to radiation therapy for service-connected 
cancer of the larynx.  

4.  Entitlement to service connection for dental condition, 
claimed secondary to radiation therapy for service-connected 
cancer of the larynx.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In a rating decision dated in April 2000 the RO, in pertinent 
part, denied service connection for PTSD, neck spasms and a 
dental condition.  The veteran disagreed with those 
determinations and perfected his appeal as to those claims.  
In his substantive appeal, he argued that he had many 
stressors in Vietnam and stated that his neck spasms and 
claimed dental condition were secondary to radiation 
treatment for his service-connected cancer of the larynx.  
The veteran testified at an August 2001 RO hearing before a 
Decision Review Officer.  

At the August 2001 hearing, the veteran testified that he 
lost a tooth in service in a fight that ensued after another 
serviceman "bashed" him in the back of the head with a full 
C-ration unit.  He said the tooth was rammed though his lip, 
requiring stitches, and that "the tooth was gone - removed 
one or two teeth at the time."  By his hearing testimony the 
veteran expanded the dental claim to include dental trauma in 
service.  Although the RO addressed dental trauma in service 
as well as radiation effects in its November 2002 
supplemental statement of the case, it is not clear that the 
dental trauma claim is in appellate status.  In this regard, 
the Board notes that the record includes a November 1978 
dental rating sheet in which entitlement to VA outpatient 
dental treatment was denied.  On that rating sheet, the 
rating board remarked there was no evidence of trauma to 
teeth from available dental records.  The Board refers this 
matter to the RO, which should establish whether the veteran 
received notice of that determination and whether he was 
informed of his appellate rights at that time.  The RO should 
make an initial determination as to the finality of the 
November 1978 determination and, if appropriate, inform the 
veteran of the requirements for reopening a previously denied 
claim and thereafter determine whether new and material 
evidence has been received to reopen the claim.  

REMAND

The veteran filed his service connection claims in 1998, and 
the RO initially denied the claims as not well grounded in 
its April 2000 rating decision.  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002)).  The new legislation eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duty to provide notice and assistance with 
respect to veterans' claims.  There is an enhanced VA duty to 
notify a claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Further, VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 C.F.R. § 3.159 (2002).  

In March 2001, the RO sent the veteran a letter stating it 
would tell him what evidence was necessary to establish 
entitlement to the benefits he wanted and what 


information or evidence VA would get, including service 
medical records, and what information or evidence was needed 
from him.  The RO proceeded to discuss what evidence must 
show to establish service connection and requested that the 
veteran identify or provide evidence in support of his 
claims.  It also stated that VA would attempt to obtain 
medical records for which the veteran provided release 
authorization.  The RO requested that the veteran send the 
information describing additional evidence or the evidence 
itself within 60 days of the date of the letter.  The RO also 
stated that if it did not receive the information or evidence 
within that time, it would decide the claim based only on the 
evidence it had received and any VA examinations or medical 
opinions.  Later in the letter the RO stated that if the 
information or evidence was received within one year from the 
date of the letter and it was decided that he was entitled to 
VA benefits, it might be possible to pay him from the date of 
receipt of his claim.  In November 2002, the RO issued a 
supplemental statement of the case in which it addressed the 
veteran's claims on the merits.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit drew a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The record reflects that while the 
veteran was provided a 60-day response period, he was not 
properly notified of the time limit for the submission of 
additional evidence and information.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

At the August 2001 hearing, the veteran testified that he has 
severe tooth problems associated with radiation treatment for 
his service-connected larynx cancer because when the 
radiation was ordered, he had some teeth that needed work, 
and they had to be pulled.  He testified that he lost four 
molars and two front teeth in order to get them out of the 
field of radiation and that since that time he had had to 
have four or five root canals done on teeth that were in the 
radiation field.  He testified that he was seeking the 
opportunity to get treatment for his dental problems.  He 
testified that he had pain, change in his jawbone structure 
and change in his appearance as a result of the radiation.  
He testified that the last dentist who had done a root canal 
said, "things have sure changed in there."  

In a letter dated in September 2001, the RO requested that 
the veteran complete a form authorizing release of 
information from his private dentist, but there is no 
indication that the veteran responded to that request.  As 
the case is being remanded for other reasons, the Board will 
request that the veteran be provided an additional 
opportunity to identify or provide evidence in support of his 
dental claim.  In any event, the Board will request that the 
RO provide the veteran with an additional dental examination 
and opinion so that the examiner may formulate an opinion 
with consideration of the impression of C. Edgar Davila, 
D.D.S., MS, Maxillofacial Prosthodontist and Dental 
Oncologist, at the H. Lee Moffitt Cancer Center who evaluated 
the veteran in August 1994.  At that time he stated that the 
veteran showed a high caries index, which he said would get 
worse after X-ray therapy.  Dr. Davila's report was not of 
record at the time of the VA April 1999 dental examination 
ordered in conjunction with this claim.  The Board notes that 
records from H. Lee Moffitt Cancer Center indicate that the 
veteran had radiation therapy of 7000 cGy over seven weeks 
starting in September 1994.  In a follow-up note dated in 
January 1998, the radiologist noted that the veteran had 
several teeth in poor condition and stated that part of the 
veteran's dental condition might be secondary to the partial 
xerostomia secondary to radiation therapy.  

At the RO hearing, the veteran reported that neck spasms 
started approximately two months after he had radiation 
treatments for his service-connected larynx cancer.  He 
contends that the neck spasms and stiffness of his neck, 
which cause him neck pain, are the effects of the radiation 
on the fibers in the neck and are residuals of the radiation.  
At the hearing, he testified that some days he had a lot of 
neck spasms and other days he had none.  He said the only 
available treatment was from his chiropractor.  Evidence 
currently of record includes Spiegel Chiropractic Clinic 
clinical records dated from December 1984 to January 1997 and 
from August 1997 to January 1998, which include objective 
findings of "myo spasms" and soreness in the cervical spine 
area in 1997 and 1998.  As the veteran's hearing testimony 
indicates that he was also receiving treatment from a 
chiropractor at the time of the hearing, additional action 
should be taken to obtain complete chiropractic records for 
the veteran.  The Board also notes that among documents 
received from the Social Security Administration is the first 
page of an April 1998 letter from Percival M. Tamayo, M.D., 
to Office of Disability Determinations.  In the first 
paragraph of the letter Dr. Tamayo noted the veteran's 
history of radiation therapy for cancer of the larynx and 
stated that post-radiation problems that apparently had 
developed included dryness of the mouth with difficulty 
swallowing with occasional pain and cramping of the neck.  As 
the remainder of the letter apparently includes a physical 
examination report including the neck, it could be pertinent 
to the veteran's claim and should be obtained.  Further, an 
additional VA examination and medical opinion would 
facilitate the Board's decision on this claim.  

Relative to the claim for service connection for PTSD, the 
Board notes that in a May 1998 record, Michael A. Weitzner, 
M.D., Chief, of the Psychiatry Service at H. Lee Moffitt 
Cancer Center stated that neuropsychological testing showed 
some significant problems with short-term memory as well as 
areas of executive function.  He said the veteran also 
continued to have fairly significant levels of depression and 
anxiety.  Dr. Weitzner stated that he and a Dr. Booth Jones 
felt that these results were indicative of some post-
traumatic related problems.  He noted that the veteran was a 
Vietnam veteran and had some fairly significant traumatic 
experiences there and as a result of his contraction of 
cancer and treatment had been in a situation where he again 
was outside of his own control.  In a clinical record dated 
in July 1998, Dr. Weitzner stated that through further 
information, as well as interpretation of neuropsychological 
testing conducted by Dr. Booth Jones, it seemed more apparent 
that the veteran's neurovegetative symptoms of depression and 
well as anxiety were brought on by his diagnosis with cancer.  
Dr. Weitzner also stated that it appeared that the veteran 
was more vulnerable to becoming depressed and anxious related 
to his diagnosis of a life-threatening illness due to his 
clear post-traumatic stress symptoms resulting from the 
Vietnam war.  Neuropsychological test reports and a complete 
report of Dr. Jones' interpretation of the neuropsychological 
testing to which Dr. Weitzner referred are not in the claims 
file.  As such records may be pertinent to the veteran's PTSD 
service connection claim, the RO should attempt to obtain 
them.  

The Board also notes that the veteran testified that he 
started going to VA for mental health care in 1998.  The 
record does include a January 2001 VA outpatient note and an 
August 2001 VA mental health clinic note.  The January 2001 
note has an assessment including PTSD/depression while in 
August 2001, the VA psychiatrist stated the veteran was there 
for continued treatment of symptoms of mood disorder due to 
medical condition (post radiation) and PTSD, namely 
depression, irritability, anger, unprovoked anger, fatigue 
and periods of low activities of daily living.  Complete VA 
treatment records, including mental health clinic records, 
are presumed to be of record and should be obtained.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
considered constructively in possession of VA adjudicators 
during consideration of a claim, regardless of whether those 
records are physically on file).  

The veteran states that one of his in-service PTSD stressors 
is having witnessed the death of a Sergeant Smith and two 
warrant officers, whose names he does not know.  He reports 
that they died due to the explosion of a grenade in a 
training demonstration during orientation when he arrived in 
Vietnam.  At the hearing, the veteran testified that Sergeant 
Smith was in the 198th Light Infantry Brigade.  The veteran's 
service personnel records show he was assigned to the 23d AG 
Admin Co (Repl Det) as a student (Americal Combat Center) in 
May 1969 and thereafter was assigned to the 198th Infantry 
Brigade.  In an August 2001 letter requesting assistance in 
stressor verification from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), the RO mentioned that 
the veteran had stated that during new employee orientation 
in Vietnam a Sergeant Smith was killed with a grenade as an 
accident, which was the result of friendly fire and not 
Vietcong action.  In its response, dated in May 2002, 
USASCRUR provided a U.S. Army Casualty Report documenting the 
death of a Sergeant Smith from non-hostile related injuries 
sustained during a grenade incident in April 1970, which was 
after the veteran's separation from service.  In the letter 
the USASCRUR said that Morning Reports, DA Form 1, which 
could be ordered from the National Personnel Records Center 
(NPRC), could be used to verify daily personnel actions such 
as unit casualties or transfers.  In a letter dated in July 
2002, the RO refined its request to USASCRUR somewhat by 
stating that the event involving Sergeant Smith would have 
been around May 1969.  The USACRUR responded in August 2002 
by sending a copy of its May 2002 letter.  There is no 
indication in the record that the RO has attempted to obtain 
morning reports from NPRC, which should be done.  If during 
remand it is possible to establish that any claimed stressful 
event occurred (see Pentacost v. Principi, 16 Vet. App. 124, 
128 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997)), the RO 
should schedule the veteran for a VA psychiatric examination 
to confirm or rule out a diagnosis of PTSD related to a 
corroborated stressor.  

On further review of the record, the Board notes that in a 
rating decision dated in September 2002, the RO denied 
entitlement to service connection for depression.  The RO 
informed the veteran of that decision and his appellate 
rights in a letter dated in late September 2002.  In early 
September 2003, the veteran's representative filed a notice 
of disagreement (NOD) requesting review of the decision by a 
Decision Review Officer at the RO.  Since a NOD has been 
filed, the claim must be returned to the RO for review of the 
decision by a Veterans Service Center Manager or Decision 
Review Officer, at VA's discretion.  If the claim is not 
allowed, the RO must prepare a statement of the case (SOC) 
that addresses the issue of entitlement to service connection 
for depression, to include as secondary to service-connected 
cancer of the larynx.  See 38 C.F.R. § 3.2600 (2003); cf. 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (when an 
appellant files a timely NOD and there is no SOC issued, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a SOC).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  In particular, the veteran 
should be advised of the evidence needed 
to substantiate his claims as well as his 
obligation and VA's obligation in 
obtaining that evidence.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  To assist the veteran in 
corroboration of claimed stressors for 
PTSD, specifically the veteran's 
recollection of the death of a Sergeant 
Smith and two warrant officers in a 
grenade accident during his orientation 
at the Americal Combat Center when he 
arrived in Vietnam, the RO should order 
Morning Reports, DA Form 1, submitted by 
the 198th Infantry Brigade for May 1969 
to the Director, National Personnel 
Records Center, ATTN: NCPMR-O, 9700 Page 
Avenue, St. Louis, MO 63132.  

4.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for neck spasms, 
dental matters or any psychiatric 
disability, including PTSD.  In this 
regard, the veteran should be requested 
to identify the private dentist to whom 
he referred at the August 2001 hearing.  
With authorization from the veteran, the 
RO should attempt to obtain identified 
records that have not been secured 
previously.  In any event, with 
authorization from the veteran, the RO 
should attempt to obtain:  records from 
Spiegel Chiropractic Clinic dated from 
March 1998 to the present; records of 
neuropsychiatric testing or evaluation 
and any clinical records of Dr. Booth 
Jones of the H. Lee Moffitt Cancer 
Center, 12902 Magnolia Drive, Tampa, 
Florida 33612-9497, dated in 1998; and 
records from Percival M. Tamayo, M.D., 
Suite 2B, Heartland Professional Plaza, 
6801 U.S. Hwy. 27 N, Sebring, Florida 
33870, including a copy of a letter dated 
April 13, 1998, from Dr. Tamayo to the 
Office of Disability Determinations.  In 
any event, the RO should obtain and 
associate with the claims file all VA 
treatment records for the veteran, 
including mental health care records from 
the Ft. Myers VA clinic, dated from 
January 1997 to the present.  The RO 
should document actions taken to obtain 
the requested records.  

5.  Thereafter, the RO should arrange for 
a dental examination of the veteran to 
determine the nature and extent of any 
current dental condition.  All indicated 
studies should be performed.  The dentist 
should be requested to review the results 
of the examination and the record 
pertaining to the veteran's dental 
condition prior and subsequent to 
radiation therapy for his service-
connected larynx cancer.  The dentist 
should be requested to provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that any current dental abnormality was 
caused or chronically worsened by 
radiation therapy for cancer of the 
larynx (7000 cGy over seven weeks 
starting in September 1994).  In this 
regard, the dentist should be requested 
to take into account the impression of C. 
Edgar Davila, D.D.S., MS, Maxillofacial 
Prosthodontist and Dental Oncologist, who 
in August 1994, prior to radiation 
therapy, stated that the veteran showed a 
high caries index, which he said would 
get worse after X-ray therapy.  The 
claims file must be made available to the 
dentist for review of pertinent 
documents.  

6.  The RO should also arrange for VA 
examination of the veteran by an examiner 
familiar with the effects of radiation 
therapy to determine the nature and 
extent of any current neck spasms.  All 
indicated studies should be performed.  
Based on examination results and review 
of the record, the examiner should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current neck spasms are due to radiation 
therapy for service-connected larynx 
cancer (7000 cGy over seven weeks 
starting in September 1994).  The claims 
file must be made available to the 
examiner for review of pertinent 
documents.  

7.  If information from Morning Reports 
or other evidence corroborates any of the 
veteran's claimed stressors, the RO 
should arrange for a VA psychiatric 
examination to confirm or rule out a 
diagnosis of PTSD related to such 
stressor(s).  The claims file must be 
made available to the examiner for review 
of pertinent documents.  

8.  After the development requested above 
has been completed to the extent possible 
and any additional development deemed 
necessary by the RO has been 
accomplished, the RO should review the 
record and readjudicate the issues 
certified on appeal.  If the benefits 
sought on appeal as to the claims for 
service connection for PTSD, neck spasms, 
claimed secondary to radiation therapy 
and dental disability, also claimed 
secondary to radiation therapy for 
service-connected cancer of the larynx, 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of law and regulations pertinent 
to his claims.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

The RO should appropriately issue a 
statement of the case pertaining to the 
issue of service connection for 
depression, claimed secondary to service-
connected cancer of the larynx, with 
instructions as to the requirements for 
perfecting an appeal on that claim.  A 
substantive appeal must be filed as to 
this issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


